DETAILED ACTION

1. 	This Office Action is in response to the amendment filed on Jan. 28, 2022. Claims 1, 3-6, 8 and 9 are amended. Claims 2, 3 and 7 are canceled. Therefore, claims 1, 3-6, 8 and 9 are presented for examination. Now claims 1, 3-6, 8 and 9 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Applicant’s Arguments
3.	The rejection of claim 7 under 35 USC 112(d) is moot in view of cancelation of claim 7.
4.	The rejection of claims 2 and 7 under 35 USC 101 is moot in view of cancelation of claims 2 and 7.
5.	The rejection of claims 1, 4-6, 8 and 9 under 35 USC 101 is moot in view of amendments of the claims. Therefore, the rejection of the claims 1, 4-6, 8 and 9 under 35 USC 101 are withdrawn.
6.	The rejection of claims 2, 3 and 7 under 35 USC 102 is moot in view of cancelation of the claims.
7.	Applicant’s arguments regarding the rejection of claims 1, 4-6, 8 and 9 under 35 USC 102 are moot in view of new ground of rejection rendered since they are based on newly added limitations of the claims.
Claims Interpretation
8.	Independent claims amendments consist of incorporation of the limitations now canceled claims 2, 3 with two added new limitations (“image processing apparatus” and “single sign-on” authentication scheme as first authentication scheme). The introduction of the limitation “single sign-on” has changed the scope of the claims and necessitated new ground of rejection to address such limitation, the limitation not taught by Lee. However, the limitation “image processing apparatus has led to divergence of the scope of the claims 1, 3-6 vs claims 8-9 for the following reasons:
	a) Examiner consider claim 1 broader than claims 8 and 9 because the limitation “image processing apparatus” is in preamble of claims 1, 3-6 and the limitations in the body of the claims do not refer back to the limitation “image processing apparatus” in the preamble. Therefore, examiner is not given patentable weight to the limitation “image” and therefore Lee still would read on claims 1, 3-6 limitations “processing apparatus”.
	b) Examiner consider claims 8 and 9 narrower than claim 1 since the body of claims 8 and 9 make crystal clear that the processing apparatus of claims 8 and 9 are “image” processing apparatus, and therefore Lee teaches processing apparatus but not explicitly “image processing apparatus”.
Therefore, examiner agrees with part of applicant’s arguments regarding new limitation and differs with other applicant’s arguments. The new ground of rejection rendered below has addressed all applicant concerns in details.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

13.	Claims 1, 4-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taw Wan LEE U.S. 2018/0212957 hereinafter “Lee” Published Jul. 26, 2018 in view of Ting et al. U.S. 9,118,656 hereinafter “Ting” published Aug. 25,2015. 

Regarding claim 1, Lee teaches: An image processing apparatus (Lee, see abstract; FIG. 52; Examiner consider limitation “image” having no patentable weight since body of the claim does not refer back to the limitation “image” in preamble ), comprising: 
An operation processor that receives an input from a user (Lee, see ¶ [0181], “when the user inputs approval to the authentication confirmation request message output on the terminal screen of the user apparatus 20, the authentication apparatus 10 included in the user apparatus 20 or connected to the user apparatus 20 extracts the specific usage information of the user apparatus 20”);
a login request receiver that receives a user’s login request via at least one of an external path that receives the user’s login request from an external information processing apparatus and an internal path that receives the user’s login request from the operation processor (Lee, see ¶ [0026], “wherein the authentication apparatus is used for authentication … the user apparatus … through the user's other user apparatus, or login service”; see ¶ [0026], “wherein the authentication apparatus is used for authentication of an offline payment through the user apparatus, authentication for online payment through the user apparatus, authentication for online payment through the user's other user apparatus, or login service”), 
an authentication scheme selector that selects any one of a first authentication scheme and a second authentication scheme, the first authentication scheme being performed by a first external authentication server [that provides a single sign-on function], the second authentication scheme being a simpler authentication scheme than the first authentication scheme and performed by a second external authentication server (Lee, see FIG. 12 long with ¶ [0184], “That is, a plurality of service servers perform user authentication through the authentication service of the present invention, and other user apparatus (e.g., a PC 30) accesses one of a plurality of service servers 60, and may request the authentication service of the present invention”, also see ¶ [0021-, and provides identification information of the user related to the received login request to the selected authentication scheme to perform user authentication (Lee, first see FIG. 25 items S31-S32 and related texts and then see ¶ [0125], “when a user … using a user apparatus ( e.g., a mobile phone), one of the menus of the user apparatus (e.g., mobile phone) can select one registration card … the authentication apparatus 10 included in the user apparatus (e.g., cellular phone) automatically requests the authentication server to transmit an authentication request and specific usage information of the user apparatus (e.g., mobile phone) according to the selection of the registration card it is possible. That is, when the registration card is selected, the authentication apparatus 10 in this case receives the authentication confirmation request from the application for payment in the off-line store, and in response to the received authentication confirmation request, the authentication request and the specific usage information of the user apparatus (e.g., mobile phone)”); and
a user information storage that stores a user authentication result received from the selected authentication scheme as user information related to the user (Lee, see ¶ [0028], ,  
wherein the authentication scheme selector selects the first authentication scheme when the login request is received via the external path, and selects the second authentication scheme when the login request is received via the internal path (Lee, first see ¶ [0028] where the registration information as disclosed above is the login request received, “comparing the information for authentication confirmation with the registered authentication information”; then see ¶ [0029], “in combination with an authentication apparatus, storing on a non-transitory recording medium to execute an authentication method, the method comprising: requesting registration of authentication information based on a changed information if at least one of the screen information displayed on a specific screen of an user apparatus and an usage history of the user apparatus is changed by an user's input or is changed to a factor other than the input of the user; receiving an authentication confirmation request from a network connected to the user apparatus; and transmitting an information for authentication confirmation based on at least one of the screen information and the usage history to the network in response to the authentication confirmation request in correspondence with the changed information”).
Lee does not disclose the first authentication scheme is a single sign-on function.
However, Ting disclose single sign-on authentication scheme processed by an authentication server (Ting, see col. 6, lines 40-67; col. 73, lines 1-13; col. 8, lines 18-31 disclose single sign-on authentication scheme implementation by single sign-on server authentication). Furthermore, although the limitation “image” has no patentable weight in claim 1, however Ting further disclose the processing apparatus may be an image processing device (Ting, see col. 6, lines 42-48 disclose facial recognition of an individual for authentication purpose).


Regarding claim 4, Lee teaches all the limitations of claim 1. Further Lee teaches: wherein information related to the user authentication includes information related to an authority of the user (Lee, see ¶ [0017 and 0021], “frequency changing authentication information for automatically performing user authentication without user setting, by changing the screen information displayed on the specific screen of the user apparatus, changing the usage information of the user apparatus, or using information that can be combined based on these”; “authentication apparatus comprising: a registration requester which requests registration of authentication information based on a changed information if at least one of the screen information displayed on a specific screen of an user apparatus and an usage history of the user apparatus is changed by an user's input or is changed to a factor other than the input of the user; an authentication checker which receives an authentication confirmation request from a network connected to the user apparatus; and an authentication launcher which transmits an information for authentication confirmation based on at least one of the screen information and the usage history”).

Regarding claim 5, Lee teaches all the limitations of claim 4. Further Lee teaches: wherein in a case where a first authentication scheme is determined corresponding to a first path and a second authentication scheme is determined corresponding to a second path, if the authentication scheme selector receives user information indicating that the identification information related to a login request received through the first path is identification information of an unregistered user in the first authentication scheme (Lee, see FIG. 9 and FIGs. 11-12 and related texts along with ¶ [0174], “The user accesses the service connection screen 30 for providing a specific portal service using another user apparatus (e.g., PC), and inputs the specific number (Q) of the user apparatus (e.g., cellular phone 20) in the service connection screen 30. Then, when the authentication request J is clicked, the authentication request received at the service server providing the specific portal service is retransmitted to the authentication server. When the authentication server confirms the authentication request corresponding to the authentication request received by the user apparatus 20 by sending the request, the user can be informed whether the authentication is started or not”; and see ¶ [0181], “when a user connects to a service server 50 providing a shopping service using another user's apparatus (e.g., PC 30), the user may use the authentication service of the present invention. The authentication request may be requested on the service connection screen. Thereafter, the service server 50 transmits an authentication request of the user request to the authentication server 40, and the authentication server 40 transmits an authentication confirmation request corresponding to the received authentication request to the user apparatus 20 using the specific number of the user apparatus 20” and finally see ¶ [0184], “the authentication system includes an authentication server 40, a plurality of service servers, another user apparatus (e.g., a PC 30), a user apparatus (e.g., a mobile phone 20), and an authentication apparatus (10). That is, a plurality of service servers performs user authentication through the authentication service of the present invention, and other user apparatus (e.g., a PC 30) accesses one of a plurality of service servers 60, and may request the authentication service of the present invention”), 
the authentication scheme selector provides the identification information to the second authentication scheme to perform user authentication by the second authentication scheme (Lee, see FIG. 11, FIG. 12 and FIG. 25 and related texts along ¶¶ [0234-0237], “The service server (50 or 60) executes a specific service … If the specific service executed in step S30 requires user authentication, the user is guided through the service connection screen (S31) ... a specific number (e.g., a telephone number) and an authentication request of the user apparatus for user authentication are input to the service 

Regarding claim 6, Lee teaches all the limitations of claim 4. Further Lee teaches: wherein in a case where a first authentication scheme is determined corresponding to a first path and a second authentication scheme is determined corresponding to a second path, if the authentication scheme selector receives user information indicating that the identification information related to a login request received via the first path is identification information of a user having a specific authority in the first authentication scheme Lee, see FIG. 9 and FIGs. 11-12 and related texts along with ¶ [0174], “The user accesses the service connection screen 30 for providing a specific portal service using another user apparatus (e.g., PC), and inputs the specific number (Q) of the user apparatus (e.g., cellular phone 20) in the service connection screen 30. Then, when the authentication request J is clicked, the authentication request received at the service server providing the specific portal service is retransmitted to the authentication server. When the authentication server confirms the authentication request corresponding to the authentication request received by the user apparatus 20 by sending the request, the user can be informed whether the authentication is started or not”; and see ¶ [0181], “when a user connects to a service server 50 providing a shopping service using another user's apparatus (e.g., PC 30), the user may use the authentication service of the present invention. The authentication request may be requested on the service connection screen. Thereafter, the service server 50 transmits an authentication request of the user request to the authentication server 40, and the authentication server 40 transmits an authentication confirmation request corresponding to the received authentication request to the user apparatus 20 using the specific number of the user apparatus 20” and finally see ¶ [0184], “the authentication system includes an authentication server 40, a plurality of service servers, another user apparatus (e.g., a PC 30), a user apparatus (e.g., a mobile phone 20), and an authentication apparatus (10). That is, a plurality of service servers perform user authentication through the authentication service of the present invention, and other user apparatus (e.g., a PC 30) accesses one , the authentication scheme selector provides the identification information to the second authentication scheme to perform user authentication by the second authentication scheme (Lee, see FIG. 11, FIG. 12 and FIG. 25 and related texts along ¶¶ [0234-0237], “The service server (50 or 60) executes a specific service … If the specific service executed in step S30 requires user authentication, the user is guided through the service connection screen (S31) ... a specific number (e.g., a telephone number) and an authentication request of the user apparatus for user authentication are input to the service connection screen (S32) … The service server (50 or 60) provides the authentication request and the specific number received in step S32 to the authentication server (S33 ”).

Regarding claim 8, this claim defines a method claim that corresponds to device claim 1 and does not define beyond limitations of claim 1. Therefore, claim 8 is rejected with the same rational as in the rejection of claim 1. Ting further disclose the processing apparatus may be an image processing device (Ting, see col. 6, lines 42-48 disclose facial recognition of an individual for authentication purpose).

Regarding claim 9, this claim defines a storage medium storing claim that corresponds to device claim 1 and does not define beyond limitations of claim 1. Therefore, claim 9 is rejected with the same rational as in the rejection of claim 1. Furthermore, Lee teaches computer-readable medium storing that is executed by a computer processor, see Lee ¶¶ [0159 and 0222]. Ting further disclose the processing apparatus may be an image processing device (Ting, see col. 6, lines 42-48 disclose facial recognition of an individual for authentication purpose).


Examiner note:
14.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mashimo US 2014/0189796 discloses a management system using internal and external servers for multi authentication schemes.
Haron et al.  2016 IEEE 14th Annual Conference on Privacy, Security and Trust (PST) “User Behaviour and Interactions for Multimodal Authentication”, discloses User selects one of the authentication method presented by the authentication system in order to perform authentication and registration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437